Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:

1. A non-transitory computer-readable recording medium having recorded thereon a program that causes a processor to execute: 
obtaining, with respect to each of a plurality of players, position information of the player in the real world; 
creating a group of the plurality of players; 
and generating, based on position information of the plurality of players, event data of a game event configured to be played by the group of the plurality of players, the event data including one or more individual conditions assigned to each player of the group to be satisfied by the player during game play.
The above underlined portion of representative claim 1 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, as a user could determine the position of players by looking with their eyes, assigning them to a group, and creating an event for the group.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The additional imitations of a non-transitory computer readable storage medium as well as a terminal apparatus and an information processing apparatus is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
The additional imitations of a non-transitory computer readable storage medium as well as a terminal apparatus and an information processing apparatus does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 9-15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidera (US 20200108309).
In claims 1, 19, and 20, Kidera discloses
Obtaining, with respect to each of a plurality of players, position information of the player in the real world (figure 13 S51-S53, paragraph 131, 132 each player terminals’ real world information is received, figure 9 shows a plurality of player terminals, as described in paragraph 76)
Creating a group of the plurality of players (figure 13 S54, S56, paragraph 131, 132, paragraph 30, players are grouped based on regions, the position information is received, which is used to assign the user toe the game medium group corresponding to the region to which the position belongs)
Generating, based on position information of the plurality of players, event data of the game event configured to be played by the group of the plurality of payers, the event data including one or more individual conditions assigned to each player of the group to be satisfied by the player during game play (figure 13 S63-S69, paragraph 132, the player terminal draws the game medium to be displayed on the player terminal based on the appearance probability of the game medium received based on the position correspondence information, and an event for acquiring the game medium is executed.  Game medium includes things such as a cat 535 or bunny 536 as shown in paragraph 136, and the odds of particular game medium is shown for example in figure 14 with game medium #101 having a 5% chance of appearing in Tokyo metropolis)
In claims 19 and 20, Kidera further  a terminal apparatus and an information processing apparatus (figure 13, player terminal, and computer apparatus)
In claim 6, Kidera discloses obtaining position related information having a predetermined association with the position information of the player and in generating the event data, generating the event data using the position related information (paragraph 152, the positional information of the game medium is displayed on a player terminal positioned within a predetermined range, such as 500 m)
In claim 7, Kidera discloses obtaining the position related information comprises at least one of obtaining information on a region including the position or information on the region within a predetermined distance from the position (figure 13 S63-S69, paragraph 132, the player terminal draws the game medium to be displayed on the player terminal based on the appearance probability of the game medium received based on the position correspondence information, and an event for acquiring the game medium is executed.  Game medium includes things such as a cat 535 or bunny 536 as shown in paragraph 136, and the odds of particular game medium is shown for example in figure 14 with game medium #101 having a 5% chance of appearing in Tokyo metropolis)
In claim 9, Kidera discloses generating the event data comprises changing contents of the event data based on an elapsed time or a remaining time of the game event and present position information of the player (figure 13 S61, paragraph 106, paragraph 135, previous game medium is removed, and new game medium is drawn after each predetermined time elapses, see fig. 16 #537)
In claim 10, Kidera discloses generating the event data comprises setting mutually different in game roles to respective players of the group in the event data (paragraph 91, mutually different game medium are set for different respective players of the group.  The term “game roles” is broad, and is given no particular description as to what a game role entails, as such, the broadest reasonable interpretation of game roles is taught by this prior art, as the player’s “role” in the game can be interpreted as being their specific goal at the time period, such as the particular game medium provided to the user.  As an example, the game medium of the cat 535 would be a game role of catching a cat, whereas the bunny of 536 would be the game role of catching a bunny.)
In claim 11, Kidera discloses generating the event data comprises setting mutually different individual conditions to respective players of the group in the event data (paragraph 91, mutually different game medium are set for different respective players of the group)
In claim 12, Kidera discloses calculating, based on information related to a group being an event data generation object, an evaluation value with respect to each of a plurality of data for event data generation stored in advance, the plurality of data for event data generation are configured to be used in event data generation by the processor, wherein the processor is configured to use data for event data generation with a higher evaluation value amount the plurality of data for event data generation to generate event data of the game event that is configured to be played by the group as an event data generation object (it is noted by examiner that these terms are claimed with a high level of breadth, as a wide variety of data is claimed as being generated and stored with no particulars as to what this data does.  The broadest reasonable interpretation of “evaluation value” is taught by paragraph 91’s “rarity”, wherein a higher rarity objects may be configured for event generation in the group.  The appearance probability and offensive power and rarity is calculated in advance as per figure 14, which is a plurality of data for event data generation.  This event data generation is used for the group in the particular regions of figure 14 #512)
In claim 13, Kidera discloses the event data comprises story contents generated based on information of a player of the group (the broadest reasonable interpretation of a “story” includes a wide variety of interpretations.  The prior art teaches the appearance of a cat at a particular location within a range of a player, as per figure 16 and paragraph 152, thus this provides a story of a cat appearing, and it is based on the location information of the player in the group)
In claim 14, Kidera discloses advancing the game event by managing an achievement status of the individual condition included in the event data (figure 13 S64, paragraph 145, the player wins or loses a virtual battle, which is an achievement status of the individual condition  included in the event data)
In claim 15, Kidera discloses a time limit is set to the individual condition , and in managing the game, wherein the individual condition is not satisfied within a time limit set with respect to the individual condition, the program causes the processor to further execute: changing the individual condition or another individual condition (figure 13 S61 paragraph 106, paragraph 135, previous game medium is removed, and new game medium is drawn after each predetermined time elapses, see fig. 16 #537)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 8, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidera in view of Morishita (US 20180287848).
In claim 2, Kidera discloses the claimed invention except the one or more individual conditions comprises the player reaching a designated location in the real world, however Morishita discloses providing items to a user in response to the user being a predetermined distance n away from a virtual item (paragraph 36).  This teaches the player reaching a designated location, as the player must be within a predetermined distance of the designated location.  This combination would teach the invention as disclosed in Kidera but requiring the user to be a predetermined distance away before being able to perform the event on the game medium.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kidera with Morishita in order to encourage the player to move around more in the real world
In claim 3, Kidera discloses generating the event data comprises determining the designated location based on the obtained position information of the player (paragraph 152, the positional information of the game medium is displayed on a player terminal positioned within a predetermined range, such as 500 m)
In claim 4, Kidera discloses the one or more individual conditions comprise at least obtaining an item at the designated location (figure 13 S66-69, the player obtains the game medium and then receives it via the giving process)
In claim 5, Kidera discloses in generating the event data, changing the designated location related to the player based on an elapsed time or a remaining time of the game event and present position information of the player (figure 13 S61 paragraph 106, paragraph 135, previous game medium is removed, and new game medium is drawn after each predetermined time elapses, see fig. 16 #537)
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidera in view of Lee (US 20070243916).
In claim 8, Kidera discloses the claimed invention except for one or the plurality of individual conditions includes at least two or more players of the group reaching a rendezvous point in the real world, however Lee discloses one or the plurality of individual conditions includes at least two or more players of the group reaching a rendezvous point in the real world (paragraph 33, participants may rendezvous with an ally who helps them accomplish their goals.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kidera with Lee in order to allow for different types of events in the game of Kidera.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidera in view of Muller (US 20120142429).
In claim 16, Kidera discloses the claimed invention except event data comprises one or a plurality of group conditions to be satisfied by the group in game play, however Muller discloses groups of players working together to accomplish shared goals (paragraph 80)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kidera with Muller in order to allow for the invention of Kidera to include more difficult events and game medium to acquire which requires coordination to increase player fun.
In claim 17, Kidera discloses advancing the game event by managing an achievement status of the group condition and the individual condition included in the event data (figure 13 S64, paragraph 145, the player wins or loses a virtual battle, which is an achievement status of the individual condition  included in the event data), Muller discloses a group condition (paragraph 80), as such this limitation is taught in combination.
In claim 18,  Kidera discloses a time limit is set to the individual condition and in managing the game, when the individual condition is not satisfied within a time limit set with respect to the individual condition, the program causes the processor to further execute changing the individual condition (figure 13 S61 paragraph 106, paragraph 135, previous game medium is removed, and new game medium is drawn after each predetermined time elapses, see fig. 16 #537.  It is noted by examiner that this claim has a Markush group, meaning that not all of the limitations are required to be taught to teach the claimed invention)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/       Examiner, Art Unit 3715